DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 4, 5, 10, 13 and 14 are objected to because of the following informalities: in claim 1, lines 25-26 it appears “a predefined distance” should read --the predefined distance--; in claim 1, line 26 it appears “a coupling coefficient” should read --the coupling coefficient--; in claim 1, line 27 it appears --a receiver coil is within a predefined value range” should read --the receiver coil is within the predefined value range--; in claim 4, line 1 “A hearing device” should read --The hearing device--; in claim 5, lines 12 and 13 “and/ or” should read --and/or--; in claim 10, line 4 “at least subsequent” should read --at least one subsequent--; in claim 13, line 1 “A hearing device” should read --The hearing device--; and in claim 14, line 1 “A hearing device” should read --The hearing device--.  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measured quantity value" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "compared result" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "the measured quantity value" renders the claim indefinite because it is unclear what the measured quantity value represents.
Regarding claim 1, the phrase "compared result are generated for determining if the external audio processor device is within a predefined distance from the implantable prosthetic system" renders the claim indefinite because it is unclear what the compared result is comparing that allows for the determination of whether or not the external audio processor device is within a predefined distance from the implantable prosthetic system.
Claim 1 recites the limitation "the predefined acceptable variation" in line 28.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "determination unit is configured to deactivate the transmitter coil and switch the transmitter coil and/or external audio processor device back to SLEEP/OFF mode" renders the claim indefinite because: 1) it is unclear how the determination unit is to further put the transmitter coil in SLEEP/OFF mode after it had already been deactivated, and 2) it is unclear how the determination unit is configured to switch the external audio processor to SLEEP/OFF mode when the external audio processor is never turned on prior to the determination that the compared result is outside the predefined acceptable variation.
Regarding claim 2, the phrase "the detection device is configured to detect whether the external audio processor device is within the predefined distance from the implantable prosthetic system using the generated compared result" renders the claim indefinite because as recited in claim 1, lines 24-26  the determination unit of the external processor device is configured generate the compared result for determining if the external audio processor device is within the predefined distance from the implantable prosthetic system.
Claim 3 recites the limitation "the controlled signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the parameter measuring circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the controlled signal" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the predefined characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "a predefined acceptable variation" in lines 5, 11 and 14 renders the claim indefinite because it is unclear whether the limitation is referring to the same predefined acceptable variation recited in claim 1 or a separate predefined acceptable variation.
Regarding claim 6, the phrase "a predefined acceptable variation" renders the claim indefinite because it is unclear whether the limitation is referring to one of the predefined acceptable variation recited in claim 1 or claim 5 or if all of the predefined acceptable variations are the referring to the same predefined acceptable variation.
Claim 8 recites the limitation "the compared result based on the measured quantity value" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of the compared result being based on the measure quantity value.
Claim 8 recites the limitation "at least one subsequent controlled signal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of at least one controlled signal.
Claim 8 recites the limitation "at least one subsequent predefined characteristics applied to the transmitter" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of at least one predefined characteristic.
Claim 8 recites the limitation "the parameter measuring circuitry" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the frequency curve parameters of the hearing device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the controlled signal" in in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least one subsequent controlled signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "the external audio processor device further comprises a determination unit" renders the claim indefinite because it is unclear whether the limitation is referring to an additional determination unit than what is already recited in claim 1 or if claim 12 is merely a duplicate claim.
Claim 13 recites the limitation "the parameter measuring circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the controlled signal" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the predefined characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the parameter measuring circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the controlled signal" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the predefined characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 10 are rejected due to their dependency on a rejected claim. Due to the indefinite nature of the claims 1-7 and 12-14, prior art has been applied to claims as best could be understood by the examiner. Additionally, due to the indefinite nature of claims 8-11, a prior art rejection was unable to be applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2014/0056452 A1; cited by applicant on IDS dated 06/22/2020) (Moss) in view of Meskens (US 2017/0318399 A1).
Referring to claim 1: Moss teaches a hearing device (see figure 2) such as a bone conduction hearing aid comprising: an implantable prosthetic system (see figure 2, #26) including a receiver coil (see paragraphs [0032]-[0034]); a memory (see paragraph [0057]; wherein it is clear that the system includes a memory); and an external audio processor device (see figure 2, #24) comprising a microphone (see figure 2, #17) configured to transform a received sound into an electrical input signal (see paragraphs [0031]-[0032]), a signal processor configured to process the electrical input signal into a processed electrical data signal (see paragraph [0032]), a transmitter coil configured to inductively transmit data signals and/or power 
	Meskens teaches a hearing device (see figure 3B, #400) comprising: an implantable prosthetic system (see figure 3B, #450) including a receiver coil (see figure 3B, #456) and a vibrator (see figure 3B, #453); and an external audio processor device (see figure 3B, #440) comprising a microphone (see figure 3B, #126) configured to transform a received sound into an electrical input signal (see paragraphs [0026]-[0027]), a signal processor configured to process the electrical input signal into a processed electrical data signal (see paragraphs [0027], [0029] and [0041]), and a transmitter coil (see figure 3B, #442) configured to inductively transmit data signals across a user’s skin to the receiver coil (see paragraph [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable cochlear prosthetic system of Moss to an implantable bone conduction prosthetic system like taught by Meskens in order to enable the user to hear sounds through bone conduction when the hair cells in the cochlea are undamaged (see Meskens paragraphs [0002]-[0005]).
Referring to claims 2 and 12: Moss further teaches the detection device is configured to detect whether the external audio processor device is within the predefined distance from the implantable prosthetic system using the generated compared result (see paragraphs [0039], [0050]-[0052], [0058]-[0067]).
Referring to claim 3: Moss further teaches the controlled signal is provided using a battery, which is housed in a processor housing (see figure 1A, #14; paragraph [0021]).
Referring to claim 5: Moss further teaches the detection device is further configured to instruct the determination unit to I) with the transmitter coil and/or external audio processor in SLEEP/OFF mode, automatically switch the transmitter coil and/or external audio processor from SLEEP/OFF mode to ON mode if the compared result is within a predefined acceptable variation, or II) with the transmitter coil and/or external audio processor in SLEEP/OFF mode, maintain the transmitter coil and/or external audio processor in SLEEP/OFF mode if the compared result is outside the predefined acceptable variation; or III) with the transmitter coil and/or external audio processor in ON mode, automatically switch the transmitter coil and/or external audio processor from ON mode to SLEEP/OFF mode if the compared result is outside a predefined acceptable variation (see paragraph [0063]), or IV) with the transmitter coil and/ or external audio processor in ON mode, maintain the transmitter coil and/ or external audio processor in ON mode if the compared result is within a predefined acceptable variation (see paragraphs [0058]-[0067]; wherein upon detection of movement the system turns ON main power, upon determination that the external unit is within proximity to the implantable system the power remains ON, if determination is made that the external unit is not within proximity the powers to SLEEP/OFF).
Referring to claim 6: Moss further teaches the predefined acceptable variation corresponds to the predefined distance or the predefined value range (see paragraphs [0058]-[0067]; wherein predefined acceptable variation corresponds to the predefined distance).
Referring to claim 7: Moss further teaches wherein during the ON mode, the determination unit is configured to generate, during recurrent time periods, the measured .
Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Meskens, as applied to claim 1 and 2 above, in view of Reithinger (US 2009/0087005 A1; cited by applicant on IDS dated 06/22/2020).
Referring to claims 4, 13 and 14: Moss, as modified by Meskens, is silent to I) the parameter measuring circuitry comprises current measuring circuitry, the controlled signal includes a current signal, the predefined characteristics include a current of predefined magnitude corresponding to a stimulation current level for a specific frequency for the user, and the measured quantity value is the transmitter coil current and/or the external audio processor device current; or II) the parameter measuring circuitry comprises voltage measuring circuitry, the controlled signal includes a voltage, the predefined characteristics include a voltage generating a current of predefined magnitude corresponding to a stimulation current level for a specific frequency for the user, and the measured quantity value is a voltage across the transmitter coil and/or a voltage across the external audio processor device. Reithinger teaches a hearing device capable of automatically switching between an on and off mode wherein a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791